Case 3:19-cv-00021-JHM-CHL Document 10 Filed 02/12/19 Page 1 of 3 PageID #: 43




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                       LOUISVILLE DIVISION


 MARY BEATTIE,

                     Plaintiff,

 v.                                           Case No. 3:19-cv-00021-JHM-CHL

 LIFE INSURANCE COMPANY OF
 NORTH AMERICA,

                     Defendant.


                       MOTION TO TRANSFER VENUE


      Defendant Life Insurance Company of North America (“LINA”) moves this

Court to transfer venue pursuant to 28 U.S.C. §1404(a). As grounds for this

Motion, LINA has tendered a Memorandum in Support herewith. Because neither

Plaintiff nor any of the facts related to her claim or this case have any connection

to the Western District of Kentucky, LINA respectfully requests to have this action

transferred to the Middle District of Florida, Orlando Division, where venue is

proper.   For the reasons set forth in LINA’s accompanying Memorandum in

Support, Defendant respectfully requests this Court to transfer this action to the

Middle District of Florida, consistent with Plaintiff’s current residence.




                                          1
Case 3:19-cv-00021-JHM-CHL Document 10 Filed 02/12/19 Page 2 of 3 PageID #: 44




                              Respectfully submitted by:

                              /s/ William B. Wahlheim, Jr.
                              William B. Wahlheim, Jr.
                              Grace R. Murphy
                              (Admitted Pro Hac Vice)
                              MAYNARD, COOPER & GALE, P.C.
                              2400 Regions/Harbert Plaza
                              1901 Sixth Avenue North
                              Birmingham, AL 35203-2602
                              Telephone: (205) 254-1000
                              Facsimile: (205) 254-1999
                              wwahlheim@maynardcooper.com
                              gmurphy@maynardcooper.com
                              Counsel for Defendant Life Insurance Company of
                              North America




                                      2
Case 3:19-cv-00021-JHM-CHL Document 10 Filed 02/12/19 Page 3 of 3 PageID #: 45




                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th of February, 2019, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:

      Michael D. Grabhorn
      m.grabhorn@grabhornlaw.com
      Andrew Grabhorn
      a.grabhorn@grabhornlaw.com
      Grabhorn Law
      2525 Nelson Miller Parkway, Suite 107
      Louisville, KY 40223
      P: (502) 244-9331
      F: (502) 244-9334
      Counsel for Plaintiff Mary Beattie



                                        /s/ William B. Wahlheim, Jr.
                                        William B. Wahlheim, Jr.




                                          3
